                  Case 1:79-cv-05077-LAP Document 583 Filed 06/16/21 Page 1 of 1




                                            STATE OF NEW YORK
                                     OFFICE OF THE ATTORNEY GENERAL
    LETITIA JAMES                                                                         DIVISION OF STATE COUNSEL
   ATTORNEY GENERAL                                                                             LITIGATION BUREAU

                                             WRITER’S DIRECT DIAL: (212) 416-6557

                                                                                    June 16, 2021
         BY ECF
         The Honorable Loretta A. Preska
         Senior United States District Judge
         United States District Court
         Southern District of New York
         500 Pearl Street
         New York, NY 10007

                Re:     Milburn v. Coughlin, 79 Civ. 5077 (LAP)

         Dear Judge Preska:

                 This Office represents Defendants in this case. We write, with the consent of counsel for
         the Plaintiff class, to respectfully request that the Defendants’ time to respond to Mr. Miller’s letter
         (Docket No.579), be extended by four days, from June 21, 2021 to June 25, 2021.

                 The grounds for this request are that I am lead counsel for Defendants, and I will be out of
         the office and unavailable for the remainder of the week. This Office also needs time to review
         some of the statements in Mr. Miller’s letter with appropriate officials in the New York State
         Department of Corrections and Community Supervision.

                                                                            Respectfully submitted,
SO ORDERED.
                                                                            /s/ Daniel Schulze
Dated:        June 18, 2021                                                 Daniel Schulze
              New York, New York                                            Section Chief
                                                                            Daniel.Schulze@ag.ny.gov

________________________________
________________
               _______
                    _ ________
                    __       ___
LORETTA A.
        A PRESKA,
           PRESKA U.S.D.J.
                   U S D J
